COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00439-CV


EDEN COOPER, LP                                                    APPELLANT

                                       V.

CITY OF ARLINGTON, TEXAS;                                          APPELLEES
JAMES HOLGERSSON; EDWARD
DRYDEN; SHERI CAPEHART; MEL
LEBLANC; AND KATHRYN
WILEMON


                                   ------------

          FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      We have previously issued an opinion and judgment in this appeal. See Eden

Cooper, LP v. City of Arlington, No. 02-11-00439-CV, 2012 WL 2428481 (Tex.

App.—Fort Worth June 28, 2012, no pet. h.) (mem. op.). Appellant Eden Cooper,

LP filed a motion for rehearing, and we requested a response to the motion.

Appellant has now filed an unopposed motion to withdraw its motion for rehearing

      1
      See Tex. R. App. P. 47.4.
and to dismiss the appeal. See Tex. R. App. P. 42.1(a)(1). In the motion, appellant

represents that “all parties to this appeal have settled and compromised all claims

between and among them.” Accordingly, we grant appellant’s motion to withdraw

the motion for rehearing, withdraw our June 28, 2012 judgment, and dismiss this

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).2

      Costs of the appeal shall be paid by the party incurring the same, for which let

execution issue. See Tex. R. App. P. 42.1(d), 43.4.



                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; GARDNER and GABRIEL, JJ.

DELIVERED: November 21, 2012




      2
      Appellant has not requested that we withdraw our prior opinion in this appeal,
and we decline to do so. See Tex. R. App. P. 42.1(c).
                                     2